
	

116 SRES 163 ATS: Commending and congratulating the Lady Bears of Baylor University on winning the 2019 National Collegiate Athletic Association Division I women’s basketball championship. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 163
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Mr. Cornyn (for himself and Mr. Cruz) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending and congratulating the Lady Bears of Baylor University on winning the 2019 National
			 Collegiate Athletic Association Division I women’s basketball
			 championship. 
	
	
 Whereas, on April 7, 2019, the women’s basketball team of Baylor University, the Lady Bears, won its third National Collegiate Athletic Association Division I women’s basketball championship (referred to in this preamble as the national championship) by defeating the University of Notre Dame by a score of 82–81 and completing the season with an impressive overall record of 37–1;
 Whereas Head Coach Kim Mulkey is the only woman in the history of women’s basketball to have played and coached a national championship team and has now led the Lady Bears to 3 national championship titles during her tenure at Baylor University;
 Whereas junior forward Lauren Cox served to bring her team together throughout the season and played with commendable skill and spirit during the national championship game, scoring 8 points and 8 rebounds before leaving the game due to an injury;
 Whereas point guard Chloe Jackson, named the Most Outstanding Player of the Final Four, showed immense fortitude and exemplary leadership by rallying her team during the last quarter of the game to honor her injured teammate and bring home a victory for the Lady Bears with a tiebreaking layup in the last 3.9 seconds of the fourth quarter;
 Whereas all of the following players should be congratulated for their teamwork, dedication, and display of impressive athletic talent: NaLyssa Smith, Didi Richards, Trinity Oliver, Honesty Scott-Grayson, Aquira DeCosta, Moon Ursin, Lauren Cox, Juicy Landrum, Kalani Brown, Chloe Jackson, Queen Egbo, and Caitlin Bickle;
 Whereas the Lady Bears displayed impressive courage and composure facing off against the Fighting Irish of the University of Notre Dame, defenders of the 2018 national championship title;
 Whereas the women of Baylor University’s 2018–2019 women’s basketball team have continuously pursued excellence in not only athletics, but academics as well;
 Whereas the Lady Bears have proven themselves a paragon of hard work and sportsmanship, as exemplified by an impressive season of 37 wins and only 1 loss and championship titles in both the Big 12 women’s basketball tournament and the Big 12 regular season;
 Whereas the accomplishments of the Lady Bears in their 2018–2019 season inspire strength, unity, and cooperation in the hearts of women across the State of Texas; and
 Whereas the Lady Bears are the pride of their loyal fans, current students, alumni, and the Lone Star State: Now, therefore, be it
		
	
 That the Senate congratulates the Lady Bears of Baylor University on winning the 2019 National Collegiate Athletic Association Division I women’s basketball championship and completing a successful 2018–2019 season.
		
